COVINGTON, Judge.
Bobby Lewis Cooper challenges the fifteen-year concurrent sentences he received for violation of probation as to three counts of forgery. Each of the violations was a third-degree felony punishable by up to five years’ imprisonment. He contends the trial court improperly sentenced him to fifteen years’ imprisonment on each count. Cooper raises no other issues in this appeal.
The record shows that the trial court sentenced Cooper to fifteen years concurrent on each of the three third-degree felonies. Since Cooper was sentenced under the 1988 sentencing guidelines his sentences could not exceed the statutory máx-imums. See § 921.001(5), Fla. Stat. (Supp. 1988). Thus, the trial court erred by imposing the fifteen-year sentences. We reverse and remand for the trial court to resentence Cooper to sentences that do not exceed the statutory máximums.
Reversed and remanded for resentenc-ing.
WHATLEY and NORTHCUTT, JJ„ Concur.